J-A22008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: T.D.N.T.R., A             IN THE SUPERIOR COURT OF
    MINOR                                               PENNSYLVANIA

    APPEAL OF: T.D.N.T.R., CHILD
                                                        No. 725 EDA 2018


                 Appeal from the Order Entered March 20, 2018
              In the Court of Common Pleas of Philadelphia County
                              Family Court at No(s):
                            CP-51-AP-0000753-2017
                            CP-51-DP-0001031-2015


    IN THE INTEREST OF: L.M.R., A MINOR           IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
    APPEAL OF: L.M.R., CHILD
                                                        No. 726 EDA 2018


                  Appeal from the Order Dated March 20, 2018
              In the Court of Common Pleas of Philadelphia County
                              Family Court at No(s):
                            CP-51-AP-0000754-2017
                            CP-51-DP-0001030-2015

BEFORE: BENDER, P.J.E., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                     FILED NOVEMBER 29, 2018

        The guardian ad litem (“GAL”), on behalf of L.M.R. (“L.R.”) (born in April

of 2011) and T.D.N.T.R. (“T.D.”) (born in February of 2015) (collectively “the

Children”), appeals from the amended orders entered on March 20, 2018,

denying the petitions to involuntarily terminate the parental rights of E.B.




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A22008-18



(“Father”) and to change the goals for Children to adoption.      After careful

review, we reverse.

      The trial court’s extensive opinion provides a detailed explanation of the

facts and procedure that led to the orders now on appeal.             However,

recognizing that this Court rendered a decision relating to the termination of

R.R.’s (“Mother”) parental rights on June 5, 2018, we include a portion of that

memorandum opinion to provide a context for Father’s appeal. In this Court’s

decision in Mother’s case, we stated:

      By way of background, on April 17, 2015, the Department of
      Human Services (“DHS”) became involved with Mother, E.B.
      (“Father”), and the Children upon receiving a report alleging that
      [T.R.] had fallen in the home and sustained nearly fatal injuries.
      Mother’s explanation of the incident was “while she and Father
      were arguing, Father raised his hand as if to strike her while she
      was holding the [c]hild and she dropped the [c]hild on a mattress
      to protect him[.]” On April 20, 2015, DHS met with Mother who
      stated, “Mother and Father argued and Father physically assaulted
      her while she was holding [T.R.]; that she dropped him onto a
      mattress during the incident and later fell on top of him as Father
      continued to assault her[.] ...”

      [T.R.’s] diagnosis was “acute or chronic bilateral subdural
      hemorrhages, multilayer retinal hemorrhages in both eyes, a
      closed right rib fracture, and a cervical spine injury, most likely
      due to abusive head trauma in the absence of accidental trauma
      to account for the injuries.” On April 21, 2015, DHS received a
      supplemental report alleging that, “the [c]hild was in critical
      condition based on suspected abuse; that he had internal bleeding
      from old and new injuries; and that it was not known at that time
      if the [c]hild would survive.” The report alleged that Mother’s
      explanation did not match [T.R.’s] injuries. Rather, the report
      alleged that, due to his injuries, [T.R.] “would had to have fallen
      from a waist-high height onto a hard surface.”

      With respect to the older female child, [L.R.], who was nearly four
      years old at the time of the incident involving [T.R.], DHS learned

                                     -2-
J-A22008-18


      from hospital staff on April 18, 2015, that she did not appear to
      have any injuries.     However, she “appeared to have some
      developmental delays and suffered from non-verbal autism[.]”

      The Children were placed in protective custody on April 22, 2015.
      [T.R.] was discharged from the hospital on April 28, 2015, and he
      was placed in a foster home separate from his sister, [L.R.] The
      Children were adjudicated dependent on May 13, 2015. On
      November 10, 2015, the trial court found that aggravating
      circumstances existed as to Mother and Father.

In the Interest of: T.D.N.T.R., No. 3185 EDA 2017, unpublished

memorandum at 2-3 (Pa. Super. filed June 5, 2018) (citations to the record

omitted).

      As in Mother’s case, the trial court here provided a discussion about the

various hearings that took place, beginning in April of 2015. The trial court

included information about the transfer of legal custody to DHS and the

placement of Children in foster care, and each parent’s explanation about the

injuries suffered by T.R.   The trial court’s opinion also discussed Father’s

compliance, or lack thereof, with the objectives developed for him.          For

example, Father’s objectives included a visitation schedule with line-of-sight

supervision, attendance at the Children’s medical appointments, attending

Behavioral Health Services, participating and completing anger management

counseling, domestic violence counseling, and parenting classes. The court’s

opinion provided this type of information for the permanency review hearings

held through May of 2017. Notably, in April of 2017, Father finally admitted

his part in the altercation that resulted in T.R.’s injuries. On August 15, 2017,

the termination and goal change hearing was held relating to Mother and



                                      -3-
J-A22008-18



resulted in the involuntary termination of her parental rights to both Children.

Thereafter, due to changes of counsel representing Father, a number of

continuances occurred. Then, on January 30, 2018, the termination and goal

change hearing concerning Father was held.

      The trial court’s opinion contains the following discussion of the

testimony provided by the witnesses at the January 30th hearing:

             On January 30, 2018, a hearing was held before the
      Honorable Allan L. Tereshko. Counsel for DHS, Michael Pratt,
      presented Dr. Erica Williams, Psychologist, Forensic Mental Health
      Services, as an Expert Witness to testify. All parties stipulated to
      her qualifications as an Expert in Forensic Psychology. Dr. Williams
      testified [that] the circumstances that brought the two Children
      into care occurred when T.R., at nine-weeks old, suffered a near
      fatal injury that was classified by medical providers to be non-
      accidental.     The explanation the parents provided was not
      consistent with the injuries. She conducted a Parenting Capacity
      Evaluation of Father on 2/23/2017 and an Addendum on
      4/05/2017. At the initial evaluation, Father reported that he was
      not involved and Mother was present. However, Father reviewed
      the PCE Report and provided a subsequent written correction
      statement on 4/04/2017, admitting his role in the infant’s injuries.
      Dr. Williams then provided a subsequent Addendum to the PCE
      dated 4/05/ 2017. At the time of the initial Report and subsequent
      Addendum, it was determined that Father did not have the capacity
      to provide safety or permanency to either of the Children because
      of concerns regarding his inability to manage his own behavior and
      a pattern of behaviors that were observed regarding his inability to
      modulate his emotions. Resource parents and Case Managers
      having to adjust visitation because of Father’s intimidating
      behaviors and verbal aggression.

             Dr. Williams testified that subsequent to Father’s admission
      regarding the Child’s injury, the recommendations did not
      change[;] however, it raised immediate concerns for the safety of
      the Children because Father was having unsupervised overnight
      visitation. At that point, she recommended the focus of mental
      health therapy to be a therapeutic setting where he can develop


                                     -4-
J-A22008-18


     an accurate and consistent narrative as to the events that occurred
     that day and the role he played. To address the larger patterns of
     his aggressive and intimidating behaviors.          The pattern of
     aggression both verbal as well as physical would need to be
     evaluated and addressed. He would need to be able to recognize
     those behaviors and begin to understand the behavior cycle that
     led to him engaging in this pattern. So[,] an important part of the
     treatment is [to] understand what, specifically, are your diagnoses,
     how do they affect your day to day function and how could they
     interact with you as a parent. Dr. Williams further noted that
     attendance in treatment in itself does not mean progress. So, it
     would also matter whether or not that during those sessions he
     was motivated and even engaging in the conversations necessary
     to propel it forward.

           On cross-examination by Emily Cherniack, Father’s attorney,
     Dr. Williams noted that following the April Addendum to Father’s
     PCE, it was determined that Father would receive therapy at the
     agency, Forensic Mental Health Services[;] however, the CUA
     workers chose to have Father attend another agency instead, and
     she did not understand what led to that decision by the CUA
     workers. She opined that her recommendation in the Addendum
     did not change because the concern was already raised. What that
     Addendum allowed was for Father to kind of skip that first hurdle
     in therapy where he was denying events. So, it would help him
     jump-start his therapy, but the safety concern was still completely
     present. Father’s admission allows the therapy to not have to focus
     on his denial, but it allows the therapist to advance the goals with
     the patient. Dr. Williams finally noted that since the Report and
     the Addendum she has not observed any of the interactions of
     Father and his Children.

            Beverly Ford-Green, CUA-NET Case Manager, also testified
     at the hearing. She began managing this case on March 9, 2017,
     and stated this case became known to DHS because of a near fatal
     incident to T.R. in April 2015, based upon physical[ly] aggressive
     behavior between Mother and Father. Mother had provided three
     different versions of what happened to the Child. Father stated it
     was an accident because they had an altercation and the Child fell.
     Medical evidence later established that the injury was almost fatal
     and did not match what the parents were saying to investigators
     and hospital staff.




                                    -5-
J-A22008-18


           Ms. Green testified Father’s SCP objectives were to attend
     anger management classes, domestic violence counseling, … all
     medical appointments for both Children, ... mental health
     counseling, and … supervised visitation with the Children. She
     noted that Father completed an anger management course,
     parenting classes, and mental health counseling. Father was
     attending therapy at Panamerican Mental Health, however, they
     did not offer child abuse and domestic violence therapy, which was
     ordered by Dr. Erica Williams’ PCE evaluation, and so he stopped
     attending there in August 2017.            Father then attended
     Empowerment and Resource Associates on 10/27/2017, and
     11/06/2017. Finally, he began therapy at New Life Community
     Services on 11/30/2017, and attended 1/04/2018, 1/11/2018, and
     1/25/2018. He continues to attend that therapy, and is currently
     receiving therapies for domestic violence, child abuse and anger
     management. Ms. Green opined that Father needs more therapy
     because she observed an incident in July 2017 when Father
     became irate during a visit with the Children and she had to
     terminate the visit because the Children became scared and upset.

            Regarding the visitation, Ms. Green testified she has
     observed the visits and since the last court date, the visits went
     well. She opined that Father is more bonded to his daughter, than
     to his son.

           On cross-examination by Ms. Cherniack, Father’s attorney,
     Ms. Green testified that after Dr. Williams’ evaluation stated Father
     needed specialized mental health treatment, she referred Father
     to Menergy and the Wedge. However, Father chose to attend New
     Life Treatment Community Services. She stated that Father has
     been more cooperative with all the services that CUA provides, and
     that his interaction with both Children has improved. In fact, she
     stated Father does appropriate things with his son, T.R.[,] who is
     almost three years old and developmentally on target. L.R.[] is six
     years old and is also developmentally on target.

            Yvonne Brittingham, Father’s sister, also testified at the
     hearing on 1/30/2018.     She stated she has supervised the
     visitations between Father and his Children since 2016, when
     Father moved into her home in Levittown, and she subsequently
     received clearance from DHS. She supervised visits on a weekly
     basis, sometimes two to three visits per week, totaling
     approximately forty visits.   There were overnight visits on
     weekends, approximately ten to twelve weekends. She stated

                                    -6-
J-A22008-18


     Father would take the Children to the park, and swimming at the
     pool in the summertime. Father would also take the Children to
     Chuckie Cheese and the Mall and sometimes walk at the lake.

            Ms. Brittingham also testified that she has observed Father’s
     parenting skills and activities. Father bathes his son and puts him
     to sleep, and he also combs his daughter’s hair. She notes he does
     many things a mother would do for their Children, and he cooks,
     cleans, plays and bathes them. He also helps them with their
     alphabet, lettering and does not treat them differently.

           On cross-examination by Michael Pratt, attorney for DHS,
     Ms. Brittingham testified she would not lie for her brother regarding
     his parenting. She stated she would not be testifying if she did not
     believe he was a good parent. Father knows his Children have
     special needs, and he takes the time to sit down and talk and
     explain things to them. When questioned regarding if she was
     aware how the children came into DHS care, Ms. Brittingham
     stated Father told her the Child was injured and had surgery at the
     hospital, however she did not know the circumstances that brought
     the Child into the hospital.

             Father was the last witness to testify.       He stated he
     completed parenting classes for 12 or 13 weeks and presented a
     Certificate dated 7/15/2015. He attended various parent cafés
     presented by local CUA[]s. [At] [t]he café on 3/23/2017, he
     watched videos and filled out a work book of exercises where the
     parent gets to know themselves and become a better parent when
     you are reunited with your Children. He attended another one on
     5/10/2016, where he was instructed to find balance in different
     situations with your Children when they are not behaving correctly,
     and to educate them on how to behave. Another café he attended
     focused on single-parent parenting, showing how to juggle life and
     still focus on the care and nurturing of your Child. On 12/14/2016,
     Father attended another café focusing on building a strong
     relationship with your Children, again watching videos and filling
     out workbooks on how to incorporate the skills seen on video into
     your own personal life and relationship with your Children. Father
     also presented a Certificate of Completion of an anger
     management class dated 9/1/2015. Father presented various
     other parenting café Certificates, and finally presented a Certificate
     dated 5/12/2017 for attending the Philadelphia Autism Project
     because his daughter is borderline autistic.


                                     -7-
J-A22008-18


            Father testified he continues mental health counseling at
      New Life and is focusing on Dr. Williams’ recommendations of the
      PCE, including domestic violence, child abuse, and a solid narrative
      on how his son became injured. He notes he does not favor one
      Child over the other and misses them both. Father testified he has
      changed as a person and that the services provided by the [c]ourt
      were and continue to be very beneficial to him as a human being
      and as a Father. He had never experienced a situation like this
      before and every month is a learning process for him, to learn and
      apply skills about keeping calm in high-level stressful situations to
      ensure the safety of his Children. Father states he has done all
      that the [c]ourt has asked him to do, missing only three visits in
      the almost three years, has attended medical appointments,
      attended therapy and classes. He loves his Children and knows he
      can provide safety and permanency for them.

             On cross-examination by Michael Pratt, DHS attorney, Father
      was questioned about what he wants to get out of going to therapy.
      He responded, “I want to continue discussing about my day to day
      situation, how I feel, and my goals. I go to a therapist to talk, to
      see someone who cares about what I’m going through and can give
      me advice. And, to nurture me on how to become a better parent.”

Trial Court Opinion (TCO), 5/3/18, at 18-24 (citations to the record omitted).

      The court then stated that it

      is very familiar with this case from the very beginning and is
      familiar with all the twists and turns and ups and down of the
      circumstances surrounding the case. After hearing the testimony
      of the witnesses and considering the best interest focus, as well
      as the obligation to attempt reunification, this [c]ourt found it
      compelling to change the Children’s goal from adoption back to
      reunification with Father. This point was not reached after any
      specified time period of compliance or non-compliance, but
      reached based upon the facts of this particular case and these
      particular Children.

Id. at 27. In reaching this conclusion, the court explained its reliance on the

credible testimony of Dr. Erica Williams, Father’s sister, Yvonne Brittingham,

and Father. Although the court acknowledged that Dr. Williams testified that



                                      -8-
J-A22008-18



“her opinion remains that Father cannot provide safety and permanency for

his Children now,” the court based its decision on “the fact that Father

recognized his contribution to the injury of his Child, after his denial of the

facts, and that Father has put forth the effort to begin the process of healing,

remediation, learning and understanding the circumstances that placed his

Children in care.” Id. Essentially, at the conclusion of the hearing, the court

stated to Father “that he had earned the opportunity to work for reunification

with his Children….” Id. at 30.

      Following the entry of the court’s orders denying DHS’s termination

petitions as to both Children and denying the request to change the goal for

both Children from reunification to adoption, the GAL filed the instant appeals

on behalf of Children. In the GAL’s brief, she sets forth the following issues

for our review:

      1. Did the Trial Court err as a matter of law and/or abuse its
      discretion when it refused to terminate the parental rights of
      [Father] pursuant to 23 Pa.C.S.[] § 2511(a) (1); (2); (5) and (8)
      and 23 Pa. C.S.[]. § 2511(b) when: (i) there was clear and
      convincing evidence demonstrating each prong of each ground,
      including, but not limited to, the fact that this matter began as a
      near fatality to [L.R.’s] sibling, [T.R.], nearly three (3) years ago
      as the result of abuse to the sibling while he was in the care of
      Father; (ii) there was a finding of aggravated circumstances
      against both Mother and Father; (iii) the Trial Court previously
      terminated Mother’s parental rights for failing to recognize the risk
      that Father posed to [the Children]; and (iv) Father still had not
      remedied the circumstances that led to the Children’s placement?

      2. Did the Trial Court err as a matter of law and/or abuse its
      discretion when it refused to grant [DHS’s] Motion for Goal Change
      to Adoption, and instead changed the goal back to reunification
      under circumstances where, five months previously, the Trial

                                      -9-
J-A22008-18


       Court terminated the parental rights of Mother and found that it
       was in the best interest of the Children to change their goals to
       adoption, and, since that finding, there has been no change in
       circumstances?

       3. Did the Trial Court err as a matter of law and/or abuse its
       discretion when it refused to terminate the parental rights of
       Father pursuant to 23 Pa. C.S.[] § 2511(a)(1); (2); (5) and (8)
       and 23 Pa. C.S.[] § 2511(b) when the Trial Court suggested Father
       might be [a] reunification resource in the future after the same
       Trial Court terminated Mother’s parental rights on August 15,
       2017, finding that Mother was incapable of protecting the Children
       because she continued to suggest that Father might be a
       reunification resource in the future?

       4. Did the Trial Court err as a matter of law and/or abuse its
       discretion when it refused to terminate Father’s parental rights
       when it found that Father could potentially be a reunification
       resource at some unknown time in the future when the case had
       been open for nearly three (3) years and when the Trial Court
       made vastly different findings of fact five (5) months previously
       at the hearing in August 2017, based on a substantially similar
       evidentiary record, when nothing of consequence had occurred
       between August 2017 and January 30, 2018?

GAL’s brief at 4.1

             Appellate review of termination of parental rights cases
       implicate the following principles:

              In cases involving termination of parental rights: “our
              standard of review is limited to determining whether
              the order of the trial court is supported by competent
              evidence, and whether the trial court gave adequate
              consideration to the effect of such a decree on the
              welfare of the child.”

       In re I.J., 972 A.2d 5, 8 (Pa. Super. 2009) (quoting In re S.D.T.,
       Jr., 934 A.2d 703 (Pa. Super. 2007), appeal denied, 597 Pa. 68
       950 A.2d 270 (2008)).
____________________________________________


1DHS filed a brief in support of the GAL’s position; however, Father has not
submitted a brief in response to the issues raised by the GAL.

                                          - 10 -
J-A22008-18



            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand. … We must employ
            a broad, comprehensive review of the record in order
            to determine whether the trial court’s decision is
            supported by competent evidence.

      In re B.L.W., 843 A.2d 380, 383 (Pa. Super. 2004) (en banc),
      appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004) (internal
      citations omitted).

            Furthermore, we note that the trial court, as the finder
            of fact, is the sole determiner of the credibility of
            witnesses and all conflicts in testimony are to be
            resolved by [the] finder of fact. The burden of proof
            is on the party seeking termination to establish by
            clear and convincing evidence the existence of
            grounds for doing so.

      In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa. Super. 2002)
      (internal citations and quotation marks omitted).

In re Z.P., 994 A.2d 1108, 1115-16 (Pa. Super. 2010).

      We are guided further by the following: Termination of parental rights

is governed by Section 2511 of the Adoption Act, which requires a bifurcated

analysis.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between


                                     - 11 -
J-A22008-18


      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the termination

of parental rights are valid. R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

However, we need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b), in order to affirm. In re B.L.W.,

843 A.2d at 384.

      With regard to Section 2511(b), we direct our analysis to the facts

relating to that section. This Court has explained that:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
      A.2d 1284, 1287 (Pa. Super. 2005), this Court stated, “Intangibles
      such as love, comfort, security, and stability are involved in the
      inquiry into the needs and welfare of the child.” In addition, we
      instructed that the trial court must also discern the nature and
      status of the parent-child bond, with utmost attention to the effect
      on the child of permanently severing that bond. Id. However, in
      cases where there is no evidence of a bond between a parent and
      child, it is reasonable to infer that no bond exists. In re K.Z.S.,
      946 A.2d 753, 762-63 (Pa. Super. 2008). Accordingly, the extent
      of the bond-effect analysis necessarily depends on the
      circumstances of the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      We address the GAL’s argument relating to DHS’s petition to terminate

Father’s parental rights pursuant to Section 2511(a)(8) and (b) of the

Adoption Act, which provides:



                                     - 12 -
J-A22008-18


     § 2511. Grounds for involuntary termination

     (a) General rule.—The rights of a parent in regard to a child
     may be terminated after a petition is filed on any of the following
     grounds:

                                . . .

           (8) The child has been removed from the care of the
           parent by the court or under voluntary agreement
           with an agency, 12 months or more have elapsed from
           the date of the removal or placement, the conditions
           which led to the removal or placement of the child
           continue to exist and termination of the parental
           rights would best serve the needs and welfare of the
           child.

                                . . .

     (b) Other considerations.—The court in terminating the
     rights of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare
     of the child. The rights of a parent shall not be terminated
     solely on the basis of environmental factors such as
     inadequate housing, furnishings, income, clothing and
     medical care if found to be beyond the control of the parent.
     With respect to any petition filed pursuant to subsection
     (a)(1), (6) or (8), the court shall not consider any efforts by
     the parent to remedy the conditions described therein which
     are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511(a)(8), (b).

     In the In re Z.P. opinion, this Court explained that:

     “[T]o terminate parental rights pursuant to 23 Pa.C.S.[] §
     2511(a)(8), the following factors must be demonstrated: (1) the
     child has been removed from parental care for 12 months or more
     from the date of removal; (2) the conditions which led to the
     removal or placement of the child continue to exist; and (3)
     termination of parental rights would best serve the needs and
     welfare of the child.” In re Adoption of M.E.P., 825 A.2d 1266,
     1275 (Pa. Super. 2003); 23 Pa.C.S.[] § 2511(a)(8). “Section

                                        - 13 -
J-A22008-18


      2511(a)(8) sets a 12-month time frame for a parent to remedy
      the conditions that led to the children’s removal by the court.” In
      re A.R., 837 A.2d 560, 564 (Pa. Super. 2003). Once the 12-
      month period has been established, the court must next
      determine whether the conditions that led to the child’s removal
      continue to exist, despite the reasonable good faith efforts of the
      Agency supplied over a realistic time period. Id. Termination
      under Section 2511(a)(8) does not require the court to evaluate
      a parent’s current willingness or ability to remedy the conditions
      that initially caused placement or the availability or efficacy of
      Agency services. In re Adoption of T.B.B., 835 A.2d 387, 396
      (Pa. Super. 2003), In re Adoption of M.E.P., supra.

In re Z.P., 994 A.2d at 1118.

      The GAL contends that by January 30, 2018, the date of the termination

and goal change hearing, Children had been in placement for 2¾ years, which

is well beyond the twelve month period indicated in Section (a)(8). Moreover,

the GAL also points out that under Section (a)(8) the court cannot consider

any efforts made by Father after the filing of the termination petition on July

25, 2017, as set forth in section 2511(b).    Also, in support of the twelve-

month time frame, the GAL relies on this Court’s decision in In re C.L.G., 956

A.2d 999 (Pa. Super. 2008), which reproduced a portion of the trial court’s

discussion in that case, stating:

      We recognize that the application of Section (a)(8) may seem
      harsh when the parent has begun to make progress toward
      resolving the problems that had led to removal of her children. By
      allowing for termination when the conditions that led to removal
      of the child continue to exist after a year, the statute implicitly
      recognizes that a child’s life cannot be held in abeyance while the
      parent is unable to perform the actions necessary to assume
      parenting responsibilities.      This Court cannot and will not
      subordinate indefinitely a child’s need for permanence and
      stability to a parent’s claims of progress and hope for the future.
      Indeed, we work under statutory and case law that contemplates

                                    - 14 -
J-A22008-18


      only a short period of time, to wit, eighteen (18) months, in which
      to complete the process of either reunification or adoption for a
      child who has been placed in foster care.

Id. at 1005 (quoting trial court opinion, at 10 (citations omitted) (emphasis

in original)). See also Adoption and Safe Families Act (ASFS), 42 U.S.C. §

671 et seq. The ASFA essentially provides,

      that when a child is placed in foster care, after reasonable efforts
      have been made to reestablish the biological relationship, the
      needs and welfare of the child require CYS and foster care
      institutions to work toward termination of parental rights, placing
      the child with adoptive parents. It is contemplated this process
      realistically should be completed within 18 months.

In re G.P.-R., 851 A.2d 967, 976 (Pa. Super. 2004).

      In C.L.G., the child was in placement for 21 months, while here, by the

time the termination hearing was held, Children were in placement for 32

months. In C.L.G., the circumstances revolved around the parental drug use

and housing issues. In the instant case, placement in foster care occurred

after the younger child’s near fatal injury due to Father’s assault on Mother

and the discovery of the healing of the infant’s old injuries. There was also a

finding of a lack of parental care of the older child and a finding of aggravated

circumstances. Moreover, at the termination hearing, the court found credible

the testimony of Dr. Williams, who stated that although Father finally

acknowledged his actions were the cause of the infant’s near fatal injuries,

Father was still not able to safely parent Children. We are compelled to agree

with the GAL’s position. To allow Children, who have been waiting almost

three years for permanency, to continue in “a state of proverbial limbo in

                                     - 15 -
J-A22008-18


anticipation of a scenario that is speculative at best,” Children’s needs for

permanency as dictated by the ASFA would be overlooked. C.L.G., 956 A.2d

at 1008.

      As for the needs and welfare prong of Section (a)(8), we again recognize

that T.R. has spent nearly his entire life in care, while L.R. has been in care

for more than half her life. Therefore, no meaningful bond between Children

and Father has developed, since Father never had the responsibility of caring

for Children. This was evidenced by Father’s interaction with Children, when

he demonstrated an inability to curb his angry outbursts during visitation. The

GAL also noted Dr. Williams’ safety concerns, which is part of both the Section

(a)(8) and the Section (b) analysis. The GAL points out that the trial court

recognized that safety was a major concern during the extended dependency

proceedings and relied on that concern when terminating Mother’s parental

rights. However, a mere five months later, the court appears to overlook any

safety concerns when denying the petition to terminate Father’s parental

rights.    Specifically, in her brief, the GAL listed the following evidence as

support for termination, which she contends was not countered by the

evidence presented by Father.

              evidence of brutal abuse of T.R. (at Mother’s TPR hearing, the
               same [t]rial [c]ourt stated that Father was “a man who has been
               found to have been abusive to a completely helpless infant”);
              a finding of aggravated circumstances;
              uncontroverted testimony of an expert that Father was incapable
               of parenting and still had a long way to go, after 2¾ years; and




                                      - 16 -
J-A22008-18


            evidence from the expert that she had significant safety concerns
             for the Children should the Father have unsupervised contact with
             them.

GAL’s brief at 40.

      Accordingly, we conclude that the evidence presented demonstrates

that Father’s parental rights should have been terminated pursuant to Section

2511(a)(8) and (b), that Children have been in foster care for three years,

that the time frame for Father to show he had the ability to care for Children

remains speculative, and that permanency at this time for Children would best

serve their needs and welfare. Therefore, we agree with the GAL and conclude

that the trial court erred by denying the petition to terminate Father’s parental

rights and refusing to grant the request to change the goal for Children back

to adoption.

      Orders reversed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/29/18




                                     - 17 -
J-A22008-18




              - 18 -